Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendments filed on 07/30/2021 have been entered. Claims 1-3 and 7-21 remain pending. Applicant’s amendment to claims 2, 7-8, and 16 have overcome the objection to the claims. Applicant’s amendment to Claim 14 overcome the 35 U.S.C. 112(b) rejection of Claims 14-17 and change the interpretation of Claim 14 to be under broadest reasonable interpretation instead of 35 U.S.C. 112(f). Applicant’s Amendments to Claims 18-19 and 21 overcome the 35 U.S.C. 101 rejection of Claims 18-19 and 21.

Response to Arguments
Applicant’s arguments, see Pages 8 and 9, filed 07/30/2021, with respect to Claims 7, 8, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 7, 8, and 20 have been withdrawn. 

Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-3, 7-21 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection of Claims 1, 7-11, 14, 17-18, and 20 are made under 35 U.S.C. 103 relying on the previously applied prior art Ferber (US20160018543) 
The newly amended limitation to Claim 1 of “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm”, removed from Claim 2 and incorporated in Claim 1 brings a new interpretation because the previously interpretation of the limitation under broadest reasonable interpretation had interpreted as part of the processing step associated with processing the first seismic dataset and the at least one second dataset together and not the processing step solely related to the first seismic dataset. This newly amended limitation is taught by previously disclosed Pica, which is detailed below in the new 35 U.S.C. 103 rejection.
In response to applicant's arguments, on Pages 11-12 for the 35 U.S.C. 103 rejection of Claim 1, against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
On page 11, Lines 5-16, of Applicant’s remarks, Applicant details “Ferber does not disclose processing the first seismic dataset and the at least one second dataset together.” 
On page 12, Lines 3-6, Applicant details that [0008] of Poole only discloses the state of art of a seismic survey. [0008] of Poole details the prior art and relation with Figure 2 of Poole which details the placing of plurality of receivers and sources for the seismic acquisition system. As it is detailed as background art for the state of Art of Poole, it is considered pertinent information towards teaching concepts that the instant application claims.  As it details the placing of a plurality of receivers, Poole teaches the claimed limitation.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 7-11, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber (US20160018543) in view of Poole (US20160341836) and Pica (US20130322212).
In regards to Claim 1, Ferber teaches “A method for acquiring a ground seismic dataset over a region of interest (survey acquisition plan for survey area – [0026]), said method comprising the following steps: - defining a geometry of acquisition of the seismic dataset specifying a location of a plurality of seismic sources and a location of a plurality of seismic receivers (place seismic sensors according to base survey plan and witness survey plan, 302 – [0049], Figure 3; location of sensors are disjoint from respective sensors of first plurality of seismic sensors, seismic sensors placed according to base survey plan and witness survey plan – [0058]), - inducing a seismic signal with at least one first seismic source of the plurality of seismic sources (seismic sources 106 produce acoustic signals directed to geological strata and reflected by subterranean formations – [0029]), - measuring the corresponding ground vibrations induced by the at least one first seismic sourc(incident acoustic signals produced reflected acoustic signals which are sensed by seismic sensors – [0029]; collect base survey sensor data 304, collect witness survey sensor data 306 – [0050], Figure 3), - processing the first seismic dataset (interpolates seismic data values at locations, 308 – [0051], Figure 3); - modifying the geometry of acquisition of the first seismic dataset by specifying a location of at least an additional seismic receiver, based on analyzing the processed first seismic dataset (revising the base seismic survey data acquisition plan and witness seismic survey data acquisition plan, 316 – [0056] – Figure 3; place additional sensors, 316 – [0056], Figure 3), - placing the additional seismic source at the specified location (place additional sensors, 316 – [0056], Figure 3), inducing a seismic signal with the additional seismic source, measuring the corresponding ground vibrations with the plurality of seismic receivers to obtain at least one second seismic dataset, and/or placing the additional seismic receiver at the specified location, inducing a seismic signal with a seismic source, measuring the corresponding ground vibrations with a plurality of seismic receivers including the additional seismic receiver to obtain a second seismic dataset (From block 316, control passes back to Block 304 – [0056], Figure 3; Block 304 “Collect base survey sensor data”, Block 306 “Collect witness survey sensor data” , Block 308 “Interpolate seismic data values at locations – Figure 3).”
Ferber does not teach “placing the additional seismic source at the specified location; processing the first seismic dataset and the at least one second dataset together to obtain at least an updated processed image of the underground of the region of interest.”
Poole teaches “placing the additional seismic source at the specified location (number of dedicated seismic sources 208 are placed on the surface in area – [0008]); processing the first seismic dataset and the at least one second dataset together to obtain at least an updated processed image of the underground of the region of interest (using two sets of seismic data to produce image of the subsurface – [0120], Figure 19).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber to incorporate the teaching of Poole to 
Ferber in view of Poole does not teach “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm.”
Pica teaches “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm (image for geographical area of interest based on using PreStack Depth Migration or PreStack Time Migration – [0022]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole to incorporate the teaching of Pica to use PreStack depth migration or PreStack time migration algorithms for seismic imaging. Doing so would improve the seismic survey to build up images to identify geological formations.

In regards to Claim 7, Ferber in view of Poole and Pica discloses the claimed invention as detailed above and Ferber further teaches “the step of processing the first seismic dataset and/or the second seismic dataset is carried out before the demobilization of a seismic survey (incident acoustic signals produced reflected acoustic signals which are sensed by seismic sensors – [0029]; collect base survey sensor data 304, collect witness survey sensor data 306 – [0050], Figure 3; Interpolation and average interpolation difference checked with threshold, determines whether to place additional sensors or determine time domain seismic data at locations – [0053], Figure 3).”

In regards to Claim 8, Ferber in view of Poole and Pica discloses the claimed invention as detailed and Poole further teaches “the first seismic dataset and the second seismic dataset are merged into a global dataset (combining the interpolated first seismic data with the second seismic data – [0125]).”
Ferber in view of Poole and Pica does not teach “processing the global dataset after a demobilization.”  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform data processing steps after the seismic survey has been demobilized.  Doing so helps to determine the results of the seismic survey by using the data available after the demobilization of the seismic survey.

In regards to Claim 9, Ferber in view of Poole and Pica discloses the claimed invention as detailed above and Poole further teaches “the global dataset is processed using a full waveform inversion algorithm (full waveform inversion process – [0050]) for obtaining a global image of the underground of the region of interest (using two sets of seismic data to produce image of the subsurface – [0120], Figure 19).”

In regards to Claim 10, Ferber in view of Poole and Pica discloses the claimed invention as detailed above and Poole further teaches “the step of processing the first seismic dataset and/or the second seismic dataset is carried out in a characteristic time delay after having (time delay between shooting the first and second sources – [0114], Figure 16A-I).”

In regards to Claim 11, Ferber in view of Poole and Pica discloses the claimed invention as detailed above and Poole further teaches “prior to the processing step, inducing a seismic signal with at least a second seismic source of the plurality of seismic sources and measuring the corresponding ground vibrations induced by the at least second seismic source with the plurality of seismic receivers of the plurality of receivers (land environment includes a number of dedicated seismic sources 208 and receivers 202 to detect the seismic waves from the plurality of seismic sources – [0008], Figure 2; two or more seismic sources are activated – [0042]), the first dataset including data measured from the ground vibrations induced by the first seismic source and induced by the second seismic source (physical scenario where seismic data sets acquired with two or more seismic sources activated – [0042]).”

In regards to Claim 14, Ferber teaches “A system for ground acquiring a seismic dataset over a region of interest (survey acquisition plan for survey area – [0026]; computing system – [0067], Figure 5), said system comprising: a processor (processor – [0067]) configured to: define a geometry of acquisition of the seismic dataset specifying a location of a plurality of seismic sources and a location of a plurality of seismic receivers (place seismic sensors according to base survey plan and witness survey plan, 302 – [0049], Figure 3; location of sensors are disjoint from respective sensors of first plurality of seismic sensors, seismic sensors placed according to base survey plan and witness survey plan – [0058]), induce a (seismic sources 106 produce acoustic signals directed to geological strata and reflected by subterranean formations – [0029]), measure the corresponding ground vibrations induced by the at least one first seismic source with the plurality of seismic receivers to obtain a first seismic dataset (incident acoustic signals produced reflected acoustic signals which are sensed by seismic sensors – [0029]; collect base survey sensor data 304, collect witness survey sensor data 306 – [0050], Figure 3), process the first seismic dataset (interpolates seismic data values at locations, 308 – [0051], Figure 3), modify the geometry of acquisition of the first seismic dataset by specifying a location of at least an additional seismic source, based on analyzing the processed first seismic dataset  (revising the base seismic survey data acquisition plan and witness seismic survey data acquisition plan, 316 – [0056] – Figure 3; place additional sensors, 316 – [0056], Figure 3), place the additional seismic source at the specified location (place additional sensors, 316 – [0056], Figure 3), inducing a seismic signal with the additional seismic source, measuring the corresponding ground vibrations with the plurality of seismic receivers to obtain at least one second seismic dataset, inducing a seismic signal with a seismic source, measuring the corresponding ground vibrations with a plurality of seismic receivers including the additional seismic receiver to obtain a second seismic dataset (From block 316, control passes back to Block 304 – [0056], Figure 3; Block 304 “Collect base survey sensor data”, Block 306 “Collect witness survey sensor data” , Block 308 “Interpolate seismic data values at locations – Figure 3).”

Poole teaches “placing the additional seismic source at the specified location (number of dedicated seismic sources 208 are placed on the surface in area – [0008]); processing the first seismic dataset and the at least one second dataset together to obtain at least an updated processed image of the underground of the region of interest (using two sets of seismic data to produce image of the subsurface – [0120], Figure 19).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber to incorporate the teaching of Poole to use multiple data sets to generate a seismic image. Doing so would improve the quality of the seismic surveying to find oil and gas reservoirs.
Ferber in view of Poole does not teach “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm.”
Pica teaches “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm (image for geographical area of interest based on using PreStack Depth Migration or PreStack Time Migration – [0022]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole to incorporate the teaching of Pica to use PreStack depth migration or PreStack time migration algorithms for 

In regards to Claim 17, Ferber in view of Poole and Pica discloses the claimed invention as detailed above and Poole further teaches “the processor is further configured to carry out the processing of the seismic dataset in a characteristic time delay after having induced a seismic signal with the last seismic source of the seismic dataset (time delay between shooting the first and second sources – [0114], Figure 16A-I).”

In regards to Claim 18, Ferber teaches “A non-transitory computer readable memory comprising program instructions embodied therewith, the program instructions executable by a processor to cause the processor (computer readable storage medium with programs containing instructions – [0004]) to implement a method for acquiring a ground seismic dataset over a region of interest (survey acquisition plan for survey area – [0026]), the method comprising - defining a geometry of acquisition of a ground seismic dataset specifying a location of a plurality of seismic sources and a location of a plurality of seismic receivers (place seismic sensors according to base survey plan and witness survey plan, 302 – [0049], Figure 3; location of sensors are disjoint from respective sensors of first plurality of seismic sensors, seismic sensors placed according to base survey plan and witness survey plan – [0058]), - inducing a seismic signal with at least one first seismic source of the plurality of seismic sources (seismic sources 106 produce acoustic signals directed to geological strata and reflected by subterranean formations – [0029]), - measuring the corresponding ground vibrations induced (incident acoustic signals produced reflected acoustic signals which are sensed by seismic sensors – [0029]; collect base survey sensor data 304, collect witness survey sensor data 306 – [0050], Figure 3),  - processing the first seismic dataset (interpolates seismic data values at locations, 308 – [0051], Figure 3), - modifying the geometry of acquisition of the first seismic dataset by specifying a location of at least an additional seismic receiver, based on analyzing the processed first seismic dataset (revising the base seismic survey data acquisition plan and witness seismic survey data acquisition plan, 316 – [0056] – Figure 3; place additional sensors, 316 – [0056], Figure 3), - placing the additional seismic source at the specified location (place additional sensors, 316 – [0056], Figure 3), inducing a seismic signal with the additional seismic source, measuring the corresponding ground vibrations with the plurality of seismic receivers to obtain at least one second seismic dataset, and/or placing the additional seismic receiver at the specified location, inducing a seismic signal with a seismic source, measuring the corresponding ground vibrations with a plurality of seismic receivers including the additional seismic receiver to obtain a second seismic dataset (From block 316, control passes back to Block 304 – [0056], Figure 3; Block 304 “Collect base survey sensor data”, Block 306 “Collect witness survey sensor data” , Block 308 “Interpolate seismic data values at locations – Figure 3).”
Ferber does not teach “placing the additional seismic source at the specified location; processing the first seismic dataset and the at least one second dataset together to obtain at least an updated processed image of the underground of the region of interest.”
(number of dedicated seismic sources 208 are placed on the surface in area – [0008]); processing the first seismic dataset and the at least one second dataset together to obtain at least an updated processed image of the underground of the region of interest (using two sets of seismic data to produce image of the subsurface – [0120], Figure 19).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber to incorporate the teaching of Poole to use multiple data sets to generate a seismic image. Doing so would improve the quality of the seismic surveying to find oil and gas reservoirs.
Ferber in view of Poole does not teach “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm.”
Pica teaches “the processing step comprising obtaining at least a basic image of the underground of the region of interest using a seismic imaging algorithm (image for geographical area of interest based on using PreStack Depth Migration or PreStack Time Migration – [0022]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole to incorporate the teaching of Pica to use PreStack depth migration or PreStack time migration algorithms for seismic imaging. Doing so would improve the seismic survey to build up images to identify geological formations.

Claim 20, Ferber in view of Poole and Pica discloses the claimed invention as detailed above and Ferber further teaches “the step of processing is carried out before inducing a seismic signal with the last seismic source of the survey (incident acoustic signals produced reflected acoustic signals which are sensed by seismic sensors – [0029]; collect base survey sensor data 304, collect witness survey sensor data 306 – [0050], Figure 3; Interpolation and average interpolation difference checked with threshold, determines whether to place additional sensors or determine time domain seismic data at locations – [0053], Figure 3).”

Claims 2-3, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Poole, Pica, and Jimeno (US8694260).
In regards to Claim 2, Ferber in view of Poole and Pica discloses the claimed invention as detailed above except for “calculating a quality index based on a quality control of the first seismic dataset.”
Jimeno teaches “calculating a quality index based on a quality control of the first seismic dataset (calculating quality performance indicators utilizing incoming data – Column 12, Lines 61-67).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole and Pica to incorporate the teaching of Jimeno to calculate quality performing indicators based on data. Doing so would improve the quality control of the seismic surveys.

Claim 3, Ferber in view of Poole, Pica, and Jimeno discloses the claimed invention as detailed above and Pica further teaches “the seismic imaging algorithm is a pre-stack time migration algorithm or a pre-stack depth migration (image for geographical area of interest based on using PreStack Depth Migration or PreStack Time Migration – [0022]).”

In regards to Claim 15, Ferber in view of Poole and Pica discloses the claimed invention as detailed above except for “the processor is further configured to calculate quality index based on a quality control of the first dataset.”
Jimeno teaches “the processor is further configured to calculate quality index based on a quality control of the first dataset (calculating quality performance indicators utilizing incoming data – Column 12, Lines 61-67).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole and Pica to incorporate the teaching of Jimeno to calculate quality performing indicators based on data. Doing so would improve the quality control of the seismic surveys.

In regards to Claim 21, Ferber in view of Poole and Pica discloses the claimed invention as detailed above except for “calculating a quality index based on a quality control of the first seismic dataset.”
Jimeno teaches “calculating a quality index based on a quality control of the first seismic dataset (calculating quality performance indicators utilizing incoming data – Column 12, Lines 61-67).”
.

Claims 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Poole, Pica, and Golparian (US20100208551).
In regards to Claim 12, Ferber in view of Poole and Pica discloses the claimed invention as detailed above except for “transmitting in real-time the ground vibrations measurements to a base camp located in the region of interest, using at least one communication antenna installed in the region of interest.”
Golparian teaches “transmitting in real-time the ground vibrations measurements to a base camp located in the region of interest (receivers transmit seismic data to base station over wireless link, which may transfer data to recording truck – [0033]), using at least one communication antenna installed in the region of interest (base station 210 with coverage area for terminals – [0038], Figure 2; terminals are receivers – [0035]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole and Pica to incorporate the teaching of Golparian to incorporate a wireless communication network to transfer the seismic data from receiver to centralized system. Doing so would improve seismic receiver network of the seismic sensors in an area.

Claim 16, Ferber in view of Poole and Pica discloses the claimed invention as detailed above except for “wherein the processor is further configured to transmit the ground vibrations measurements to a base camp located in the region of interest, using at least one communication antenna installed in the region of interest.”
Golparian teaches “wherein the processor is further configured to transmit the ground vibrations measurements to a base camp located in the region of interest (receivers transmit seismic data to base station over wireless link, which may transfer data to recording truck – [0033]), using at least one communication antenna installed in the region of interest (base station 210 with coverage area for terminals – [0038], Figure 2; terminals are receivers – [0035]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole and Pica to incorporate the teaching of Golparian to incorporate a wireless communication network to transfer the seismic data from receiver to centralized system. Doing so would improve seismic receiver network of the seismic sensors in an area.

In regards to Claim 19, Ferber in view of Poole and Pica discloses the claimed invention as detailed above and Ferber further teaches “transferring in one way or two-way (computer systems in communication with other computer systems – [0067]), the raw seismic dataset and/or the quality control processed seismic dataset and/or the preprocessed seismic dataset between a first processing unit (computer system 501A, 501B – [0067]), and a second processing unit located remotely from the region of interest or the vicinity of the region of (computer systems 501A and 501B may be in laboratory while in communication with one or more computer systems 501C and 501D that are located in different countries or continents – [0067]).”
Ferber in view of Poole does not teach “a first processing unit located in the region of interest or in the vicinity of the region of interest.”
Golparian teaches “a first processing unit located in the region of interest or in the vicinity of the region of interest (receivers transmit seismic data to base station over wireless link, which may transfer data to recording truck 14 – [0033], Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferber in view of Poole and Pica to incorporate the teaching of Golparian to incorporate a processing unit at a recording truck. Doing so would improve seismic receiver network of the seismic sensors in an area.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Poole, Pica, and Coste (US20140078865).
In regards to Claim 13, Ferber in view of Poole and Pica discloses the claimed invention as detailed above except for “transporting the at least one additional seismic receiver at their respective specified location using an airborne vehicle.”
Coste teaches “transporting the at least one additional seismic receiver at their respective specified location using an airborne vehicle (unmanned airborne vehicle contains seismic sensor – [0055]).”
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863